Simmons, Justice.
1. Hnder the facts reported in this case, the trial judge did not err in the judgment complained of. We have no doubt, under the. law and the facts of this case, of the authority of the comptroller-general to issue these tax executions. It is conceded that Wilson, the defaulting tax-collector, had collected these taxes, and had failed to pay them over to the comptroller-general, and the law is plain, under that state of facts, that the comptroller-general has the right to issue executions against him and his sureties.
2. Another question made was upon the legality of the appropriation of the fund in court as directed by the *44comptroller-general. A_s to' this question, we do not think courts have any jurisdiction to hear or determine the same. The law seems to place matters of this sort entirely upon the comptroller-general, and does not allow courts to supervise or control his judgment. Whenever a sheriff has money in his hands collected from a defaulting tax-collector, it is his duty to pay it over to the comptroller-general at once. There is no lawful authority for any person to give him notice to hold it up until his claim to the fund can be passed upon by a court. Code §§885, 912 ; Goldsmith v. Kemp, 58 Ga. 106.
8. It does not appear in this record whether Wilson, the collector, received-these taxes under his bond for 1885 and 1886, or whether he received them under his bond for 1887 and 1888. If he received them while acting under the first bond, we see no reason why the securities on that bond would not be liable for the amount received while he was acting under that bond. If, however, he received them after his re-election, in the years 1887 and 1888, and after he had given -a new bond and security for these years, it seems to us that the security on the first bond ought not to be held liable therefor; and it is possible that if this state of" facts' should be made to appear to the comptroller-general, ho might relieve the'first Securities. If he should not have power or" authority-to do this, áir appeal could be made to the legislature, which would "doubtless afford appropriate relief. Judgment affirmed.